Title: Joshua Johnson to John Quincy Adams, 30 September 1796
From: Johnson, Joshua
To: Adams, John Quincy


          
            Dear Sir.
            London 30 Septemr. 1796.
          
          Your favor of the 13th came to hand on the 26th. by which I find that you had not determined on the time of your departure or the Rout you should persue, tho you say you should prefer that by way of England if you are permitted & a Passage in a Neutral Vessell could be obtaind to carry you to your destination; I donot know the propriutory or Impropiutory of your comeing this way, therefore I will not venture an opinion on the case, but should you fix on this rout you need not be under any apprehentions of meeting with Neutral Vessells to convey you when you want to go as many are continually going back & forward. It is true, I do know the motive of your wishing to come this way & I should not act candid if I was not to tell you, that I wish it & that before the Month of March as I find it absolutely necessary for me to quit this for Amica either in that

Month or early in April! for unless I go to Amica soon I may loose every thing that I have been labouring for during my life & leave my Family unprovided for & even unprotected, on meeting I can explain more to you & you will also have an opportunity to confer & make such arrangements as may tend to your future happiness & relieve me from a doubt whether my Child is to go with me or not
          I had receved previous to your letter, an Official communication from Mr. King, that the Directory of France, had come to the determination not to molest our Flag, I wish this Country would act with the same moderation; but they cannot help every now & then takeing some of our Vessells.—
          By the latest Accounts from Amica we find that the opinion of the People is altered. it is now generally beleived that the President will be reelected & that he will serve the Office, it will be productive of one good & which is the prevention of a struggle for the Seat.— Dr. Nichol & Mr. Anstic are the Commissions appointed on the part of this Governmt to Settle the claims for our Captured property, the Commissions have advrtized to meet on the 10th. of next Month to do business & they tell me that they have hopes of finishing the whole in Eighteen Months, I much wish they may but I have my doubts— I am now looking out for an opportunity to send you the Books Mr. Hall left with me and as soon as I can meet with one they shall be forwarded—
          Mr. Bourne had wrote me that he had determined on postponeing his Visit to Amrica this Year & informed me of his Intentions to carry on Business at Amsterdam, I have a very high respect for this Gentleman & when I get fixt in Amrica shall do my best endeavors to serve him—
          It is with much pleasure that I can inform you that Mrs. Johnson & all the Ladies are well, they Join in Affectionate Compliments to you; with every Sentiment of regard I am / Dear Sir / Your Affecte. Freind
          
            Joshua Johnson
          
        